42 F.3d 1400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Hector MARTINEZ, Petitioner-Appellant,v.John R. HALLAHAN, et. al., Respondents-Appellees.
No. 93-17219.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 4, 1994.*Decided Oct. 11, 1994.

Before:  BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Hector Martinez, an Arizona state prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2254 habeas petition challenging his state convictions for multiple drug offenses.  We have jurisdiction under 28 U.S.C. Sec. 2253, and review de novo.  Robbins v. Christianson, 904 F.2d 492, 494 (9th Cir.1990).  We affirm for the reasons initially stated in the magistrate judge's well-reasoned report and recommendation, and subsequently adopted by the district court in its October 21, 1993 order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3